Citation Nr: 9916784	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for left knee 
degenerative arthritis, status post gunshot wound (GSW) with 
small loose bodies, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1967.  

This appeal arises from a June 1991 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other action, denied an 
increased evaluation for degenerative arthritis of the left 
knee.  A Notice of Disagreement (NOD) was filed in July 1991 
on the issue of an increased evaluation for degenerative 
arthritis of the left knee and also in that NOD, the veteran 
raised the issue of entitlement to service connection for a 
right knee disability.  Service connection for a right knee 
disability was previously denied by the Board of Veterans' 
Appeals (Board) in January 1984.  A personal hearing before a 
hearing officer at the RO was provided in December 1992.  
Again the issue of entitlement to service connection for a 
right knee disability was raised.  The hearing officer 
indicated that a claim for this disability had not been 
instituted and the veteran filed a claim for the right knee 
disability at that time.  By rating decision of March 1993, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
right knee disability.  The RO granted a temporary total 
rating for convalescence of the left knee from November 1, 
1992 until the end of December 1992.  Thereafter, the prior 
30 percent rating was continued.  By letter of April 1993, 
the veteran requested an extension of the convalescence 
benefits.  By rating decision of July 1993, an extension of 
one month was granted through January 31, 1993.  In a July 
1993 statement received from the veteran and construed as a 
NOD to the denial to reopen the claim for service connection 
for a right knee disability, the issue of a total rating 
based upon individual unemployability was raised.  This 
letter also is construed as a Substantive Appeal (SA) on the 
issue of a temporary total rating for convalescence beyond 
January 31, 1993.  In August 1993, a NOD was received by the 
RO relative to the RO's decision only to extend the temporary 
total evaluation for convalescence to January 31, 1993.  By 
rating decision of March 1994, the RO increased the veteran's 
evaluation for degenerative arthritis of the left knee from 
30 percent to 60 percent.  Nonetheless, the veteran's 
increased rating claim remains in appellate status since less 
than the maximum available benefit was awarded.  AB v. Brown, 
6 Vet.App. 35, 38 (1993).  

A letter from the RO was sent to the veteran in April 1994 
indicating that the claim for a total rating based upon 
individual unemployability was pending.  A formal claim form 
was received by the veteran and submitted to VA by him in 
July 1994.  By rating decision of August 1995, a total rating 
based upon individual unemployability was denied.  A NOD was 
submitted to VA by the veteran the same month.  A September 
1995 letter with an attached rating action was sent to the 
veteran regarding the denial of individual unemployability, 
and will be construed as a Statement of the Case (SOC).  The 
May 1996 Form 1-646 (Statement of Accredited Representation 
in Appealed Case) will be accepted as a SA for the issues of 
whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
right knee disability and a total rating based upon 
individual unemployability.  

A hearing was held on January 15, 1997, in Washington, D.C., 
before Barbara B. Copeland, who is a member of the Board and 
is rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

In March 1998, the veteran's claim was transferred from the 
Pittsburgh, Pennsylvania RO to the Milwaukee, Wisconsin RO.  

By rating decision of August 1998, service connection for a 
right knee scar and service connection for degenerative 
arthritis, secondary to the veteran's service-connected left 
knee disability was granted, effective January 1991.  An 
evaluation of 100 percent was assigned for the period of 
March 11, 1994 to May 1, 1994, based on surgical or other 
treatment necessitating convalescence.  Further, a grant of a 
total disability evaluation based on individual 
unemployability was made effective February 1993.  As the 
veteran is in receipt of unemployability benefits from 
February 1993, the issue of an extension of temporary total 
convalescent benefits, from February 1, 1993, is now moot.

The only issue now presently before the Board is the issue of 
an increased evaluation for left knee degenerative arthritis, 
status post GSW with small loose bodies.  


FINDINGS OF FACT

The veteran's service-connected left knee degenerative 
arthritis, status post GSW with small loose bodies, is 
productive of occasional swelling, numbness, and giving way; 
well-healed scars; flexion no more restrictive than 
90 degrees and pain; nonunion, with loose motion (spiral or 
oblique fracture) is not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
degenerative arthritis of the left knee, status post GSW with 
small loose bodies are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5255 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for an increased evaluation for degenerative arthritis 
of the left knee, status post GSW with small loose bodies, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  A claim 
for an increased evaluation is well grounded when the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that his left knee disability is more 
severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone VA examinations and VA inpatient and outpatient 
treatment records have been associated with the claims file.  
He provided personal hearing testimony before a hearing 
officer at the RO in December 1992.  He also provided hearing 
testimony before a member of the Board in January 1997 in 
Washington, D.C.  Pursuant to that hearing, the veteran 
underwent additional VA examination in April 1998.  The 
record is now complete; there is no further obligation to 
assist the veteran in the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of December 1967, the RO granted service 
connection for residuals of a through-and-through GSW of the 
left knee with fracture of the medial and lateral tibial 
plateaus, rated under Diagnostic Code 5255.  The disability 
was granted a 30 percent evaluation, effective from 
August 1967.  In a rating decision of September 1991, the 
veteran's disability was recharacterized as degenerative 
joint changes with chondromalacia of the patella, left knee, 
residuals of a GSW.  In June 1978, the veteran's disability 
was again recharacterized as degenerative arthritis of the 
left knee joint with several small loose bodies, secondary to 
GSW.  By rating decision of March 1993, degenerative 
arthritis of the left knee, status post GSW with small loose 
bodies, was rated under Diagnostic Code 5255 and the 
evaluation increased from 30 percent to 60 percent, effective 
from February 1993.  The 60 percent evaluation has since 
remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

In September 1966, the veteran suffered a through-and-through 
GSW involving the left knee while in combat in Vietnam.  The 
wound was debrided in Vietnam and he was evacuated for 
further hospitalization in the United States.  On admission 
examination, it was noted that he had two puncture wounds, 
one centimeter each, on the medial and lateral aspects of the 
left knee at the level of the tibial plateau.  X-ray 
examination of the knee revealed a comminuted fracture of the 
medial and lateral posterior tibial plateaus.  After a 
convalescent leave, he was considered asymptomatic except for 
mild pain after prolonged walking or standing.  Range of 
motion of the left knee showed full extension and flexion 
accomplished to 85 degrees.  On his initial claim for 
compensation benefits in September 1967, service connection 
was granted for residuals of a through-and-through GSW of the 
left knee with fracture of the medial and lateral tibial 
plateaus.  A 30 percent evaluation was granted, effective in 
August 1967, one day after service discharge.  The evaluation 
was based on the service medical records.  

In November 1968, the veteran underwent his initial VA 
examination after service.  The examination showed that the 
veteran's left knee had a 4 inch scar on the medial aspect 
and a 3 inch scar on the lateral aspect of the knee.  The 
left knee was slightly swollen.  There was normal flexion and 
extension with no limitation of motion shown.  X-ray findings 
revealed irregularity, sclerosis and radiolucency of portions 
of the tibial plateau.  The radiolucency was in the region of 
the intercondyloid eminencies.  The lateral projection 
suggested that a loose body was present in the joint space.  
The joint space, itself, appeared preserved.  The patella and 
femur were not remarkable.  The x-ray conclusion was that 
there was evidence of old trauma to the tibial plateau with 
possible loose body in the joint space.  

The veteran underwent a VA examination in April 1991.  It was 
noted that he had range of motion accomplished from zero to 
125 degrees.  There was a 5 inch scar on the medial aspect of 
the left knee.  Synovitis was 2+ and there was no instability 
shown.  X-ray findings revealed narrowing of the median joint 
space.  The pertinent diagnosis was status post left knee 
arthrotomy and medial meniscectomy associated with moderate 
degenerative joint disease.  

VA outpatient treatment records from October 1991 to 
December 1991 were obtained and associated with the claims 
folder.  In October 1991, the veteran was seen with 
complaints of painful knees.  In November 1991, he was again 
seen for degenerative changes of both knees.  Physical 
examination revealed full extension, flexion accomplished to 
90 degrees, no joint line tenderness or ligamentous 
instability.  He was instructed to continue use of non-
steroidal anti-inflammatory drugs (NSAID) and knee brace.  In 
December 1991, he was seen in physical therapy (PT) for range 
of motion and strengthening of both knees.  It was noted that 
he could not begin PT exercises until he was cleared by 
stress test.  

The veteran was seen by VA on an outpatient treatment basis 
from September 1992 to October 1992.  In September 1992, he 
complained of left knee pain with activity and positive night 
pain with some relief from injections and NSAID.  Range of 
motion was accomplished from zero to 90 degrees.  X-ray 
findings showed degenerative joint disease of the left knee 
in the lateral compartment.  In October 1992, it was noted 
that the veteran had long-standing left knee pain and was 
scheduled for a left distal femoral varus osteotomy in 
November 1992.  

The veteran was hospitalized by VA in November 1992.  He 
underwent a left distal femoral varus osteotomy.  The 
discharge diagnosis was degenerative joint disease of the 
left knee.  

In December 1992, the veteran presented personal hearing 
testimony before a hearing officer at the RO.  He testified 
that he had surgery performed on his left knee in 
November 1992.  He noted that they removed part of his femur 
and put in a steel plate.  He stated that he was in more pain 
than prior to the surgery and he was unable to stand for 
longer than 45 minutes at a time and unable to sit for longer 
than 1.5 hours at a time.  He testified that he wore a sport 
brace on his left leg to stabilize the joint.  

A December 1992 discharge instruction sheet from the Hospital 
Home Care Services was obtained and associated with the 
claims folder.  The sheet indicated that the veteran's VA 
physician had presented orders so that the veteran could 
begin outpatient PT arranged by Warren General Hospital.

In February 1993, a statement was received from James B. 
Vogus, MD regarding the veteran's medical condition.  He 
noted that he had seen the veteran on two occasions for his 
left shoulder and left knee.  His most recent examination of 
the veteran occurred in December 1992, after the veteran had 
undergone the left knee osteotomy.  He indicated that the 
veteran was doing well; he had minimal pain which was 
controlled by Lorcet 10 at bedtime and periodic Motrin.  Dr. 
Vogus also indicated that in the brief time he had known the 
veteran, he was unable to perform a comprehensive physical 
examination.

In February 1993, the veteran underwent a VA examination.  He 
noticed instability of both knees.  Both knees were noted to 
be painful.  He related that he wore Don Joy braces and took 
continuous PT for both knees.  Physical examination of the 
left knee showed no gross swelling, deformity or 
malalignment.  There was 5 degrees lack of full extension.  
There was flexion accomplished to 90 degrees and there was 
good power in extension.  There was considerable swelling of 
the knee.  There was posterior popliteal swelling which was 
somewhat tender.  The knee was stable with good power.  There 
was a recent healed surgical scar of the midline medial lower 
half of the thigh.  It was not tender, swollen or indurated.  
The knee was uncomfortable on motion.  There was no 
crepitation on motion and the patella tracked normally.  The 
pertinent diagnosis was internal derangement of the left 
knee.  

In April 1993, a 30 day assessment was submitted by the 
Warren General Hospital PT therapist.  She reported that the 
veteran continued to report pain along the joint line and 
scar.  Average range of motion was accomplished from zero to 
105 degrees.  It was noted that the strength in his left leg 
had improved but that the pain in the left leg was 
increasing.  The veteran reported difficulty with ambulating.  
It was recommended that gait training be continued.  

In April 1993, the veteran's VA orthopedic examiner noted 
that the veteran had distal femoral nonunion  (delayed union 
after five months) and remained disabled until his osteotomy 
site healed or required additional surgery to correct the 
problem.  

In August 1993, the veteran was seen by VA complaining of 
pain in the left leg.  Examination showed the distal femur of 
the left leg was tender at the supracondylar level.  He had a 
well-healed surgical scar.  Range of motion was accomplished 
from zero to 100 degrees with pain in the distal femur.  The 
diagnosis was nonunion of the left femoral osteotomy site.  
The veteran was instructed to wear his brace at all times 
when ambulating.  Later that month, he was admitted to the VA 
hospital for take-down of the left supracondylar femoral 
osteotomy nonunion.  It was noted during the surgery that the 
veteran had a fibrous nonunion with broken screws in the 
proximal implant.  He was discharged on nonweight bearing on 
his left lower extremity and it was indicated that he was 
expected to have an extended convalescence as he would need 
to be nonweight bearing on his left lower extremity for some 
time.  

In September 1993, the veteran was seen at the VA orthopedic 
clinic.  It was noted that he was last seen in April 1993 for 
his osteotomy of the left leg.  There was questionable 
healing of the osteotomy site.  He was noted to use a hinged 
brace on his left leg.  Physical examination revealed range 
of motion of the left knee was accomplished from 10 to 
100 degrees.  There was crepitation, slight discomfort and 
pressure with range of motion.  The examiner noted that the 
veteran had probable delayed union of the left femur and was 
status post left distal femoral osteotomy.  He was told to do 
weightbearing as tolerated with use of his brace.  He was 
also told not to engage in any strenuous activity (i.e. any 
employment) until the current evaluation was completed.  

VA outpatient treatment records from December 1993 to 
February 1995 were associated with the claims folder.  In 
December 1993, he was seen in the orthopedic clinic, status 
post left knee take-down tibial nonunion in August 1992.  It 
was noted that he had been 30 pounds weightbearing.  He had 
not had PT.  X-rays showed good healing of the osteotomy 
site.  He was instructed to return to the clinic in one month 
to begin PT.  In February 1995, it was noted that he had good 
range of motion of the left knee, accomplished from 0 to 
100 degrees.  He complained of night pain in the knee area.  
He was instructed to continue PT and return to the clinic in 
three months for evaluation for a total knee arthroplasty.  

The veteran underwent VA examination in September 1995.  He 
complained that his leg hurt on a daily basis.  He also 
complained of crepitus and muscle spasms in both legs.  
Physical examination revealed varus deformity of both knees.  
On the left side, it was measured at 7 degrees.  There were 
multiple scars in and around both knees.  The left knee 
exhibited one scar lateral to the knee which was 
approximately 3 inches in length.  One scar was anteromedial 
to the knee, 3.5 inches in length, just next to the knee cap.  
There was also one medial scar approximately 12 inches in 
length.  All scars were nontender to palpation and soft 
without adhesions to underlying tissues.  There was no 
discoloration noted.  The veteran indicated that he had 
swelling on a daily basis that worsened during the day or 
with increased activity.  Range of motion testing revealed 
110 degrees of flexion with some discomfort and extension to 
7 degrees, also with discomfort.  

A hearing was held on January 15, 1997, in Washington, D.C., 
before Barbara B. Copeland, who is a member of the Board and 
is rendering the determination in this claim.  The veteran 
testified to the debilitating condition of his left knee.  He 
indicated that leg braces had been tried and that they 
enhanced the stability and support of the knee.  He related 
that he had spasms in the leg and in the plate itself.  He 
also stated that he had numbness of the left leg and the 
ankle exhibited swelling.  He testified that he took Anacin 
for knee pain.  

VA outpatient treatment records from January 1996 to 
July 1997 were obtained and associated with the claims 
folder.  These records showed, amongst other things, ongoing 
treatment for bilateral knee pain.  In January 1997, the 
veteran complained of left leg muscle spasm.  He was noted to 
wear leg braces, bilaterally.  Range of motion of the left 
leg was 10 to 115 degrees.  In February 1997, the range of 
motion for the left leg was 6 to 112 degrees.  He was 
referred to PT for the home program.  In April 1997, he had 
significant patellofemoral crepitus of the left knee and no 
effusion.  In April and May 1997, he complained of the fit of 
the leg braces.  

The veteran underwent VA orthopedic examination in 
April 1998.  He complained of constant unrelieved left knee 
pain.  He used a CTI brace as well as a cane for his knee.  
He occasionally used a TENS unit.  He related that his left 
knee would flare up significantly about every other day with 
pain of a 7 or an 8 on a scale of 10.  On occasion, the left 
knee also would give away, but at the time of the 
examination, he related he did not have any mechanical 
problems.  Physical examination of the left knee revealed no 
effusion.  He had a 10 inch medial scar, 4 inch anterior 
medial scar and a 3 inch lateral scar, all longitudinal.  
Palpation about the left knee revealed some significant 
lateral joint line pain as well as some mild medial joint 
line pain.  There was a small osteophyte felt off the medial 
joint line.  Range of motion was limited with a 15 degree 
flexion contracture with flexion accomplished to 120 degrees, 
which was his maximum flexion.  He began to have significant 
pain at 110 degrees of flexion, which continued to 
120 degrees.  Palpation about the left knee also revealed 
some mild patellofemoral pain over the medial facet.  His 
left knee was in 20 degrees of varus positioning.  His 
patella tracked normally.  He had good quadriceps strength 
and was stable to varus and valgus stress at zero and 
30 degrees.  Lachman, anterior and posterior drawer and pivot 
shift were negative.  X-ray findings showed evidence of prior 
femoral varus osteotomy which had healed.  There was also 
evidence for hardware breakage from his original plating.  
There was no lucency around the plate.  The nonunion had 
healed 100 percent.  He had severe medial compartment 
arthritis with osteophyte formations.  He also had mild to 
moderate patellofemoral arthritis and mild lateral 
compartment arthritis.  The pertinent diagnostic impression 
was post traumatic left knee arthritis following a tibial 
plateau fracture, which had undergone multiple surgeries, 
including a femoral varus osteotomy with the development of 
nonunion which underwent successful revision surgery.  He 
still had significant symptoms in his left knee, with 
significant daily chronic pain and significant loss of range 
of motion.  He had a walking tolerance of eight blocks at 
which time he had significant fatigue as well as excruciating 
bilateral knee pain.  The examiner stated that this 
significantly limited his function to perform any type of job 
requiring ambulation or lifting.  It was noted that the 
veteran would probably need a total knee replacement in the 
near future.  

The veteran's left knee currently is evaluated as 60 percent 
disabling under the provisions of Diagnostic Code (DC) 5255 
of the VA's Schedule for Rating Disabilities, for impairment 
of the femur.  38 C.F.R. § 4.71a.  Under DC 5255, a 
60 percent evaluation contemplates nonunion of the femur, 
without loose motion, weightbearing preserved with the aid of 
a brace.  An 80 percent evaluation contemplates nonunion of 
the femur, with loose motion (spiral or oblique fracture).  

It is also important to note that the veteran has been 
diagnosed with degenerative joint disease (arthritis).  
However, none of the other diagnostic codes which are 
appropriate for evaluating the veteran's left knee disability 
provide evaluations higher than his present evaluation of 
60 percent.  Additionally, the veteran is unable to receive a 
separate evaluation for arthritis in this instance because DC 
5255 already contemplates limitation of motion and if 
arthritis was considered, this would in effect constitute 
pyramiding.  See 38 C.F.R. § 4.14.  Moreover, consideration 
of arthritis in this case in combination with any other 
appropriate DC rating would also limit the veteran to 
60 percent under the amputation rule as the combined rating 
for disabilities of an extremity shall not exceed the rating 
of amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68, DC 5162.  

Therefore, based on the foregoing, the veteran is 
appropriately evaluated solely under DC 5255.  In order to 
warrant a higher evaluation of 80 percent, his disability 
must show nonunion of the femur with loose motion.  Such is 
not evident in this case.  The medical evidence shows that he 
has had femoral osteotomy nonunion.  However, this has healed 
and there is no evidence of loose motion, necessary to 
warrant an increased evaluation.  The veteran testified in 
January 1997 at his Board hearing that he used leg braces and 
that they enhanced the stability and support of the knee.  
His most recent examination in April 1998, revealed that at 
the time of the examination, he had no mechanical problems.  
He had good quadriceps strength and was stable to varus and 
valgus stress.  His walking tolerance was noted to be eight 
blocks prior to noting significant fatigue or bilateral knee 
pain.  His femoral varus osteotomy with the development of 
nonunion underwent successful revision surgery and the 
nonunion healed 100 percent.  The Board has considered 
38 C.F.R. §§ 4.40, 4.45 and 4.59 and finds that he is 
appropriately rated in this case at 60 percent based on his 
nonunion without loose motion and his complaints of pain.  
Therefore, an 80 percent evaluation for this left knee 
disability is not warranted.  


ORDER

An increased evaluation for left knee degenerative arthritis, 
status post GSW with small loose bodies, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

